DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed November 10, 2021, are acknowledged and have been fully considered.  Claims 23-51 are pending.  Claims 32, 35-37 and 43-51 have been withdrawn; and claims 1-22 were previously cancelled.  Claims 23-31, 33-34 and 38-42 are currently under consideration.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Final

Status of Withdrawn Claim Rejections
The nonstatutory double patenting rejection of claims 23-31, 33-34 and 38-42 over claims 1-5, 7-8, 13-14 and 18-19 of US 9,968,562 (matured from copending Application No. 13/580,144) (at par. 30-32 of the 05/14/2020 Office action), is withdrawn in light of the electronic terminal disclaimer, which was filed and approved on November 11, 2020.
The nonstatutory double patenting rejection of claims 23-31, 33-34 and 38-42 over claims 1-5, 10 and 13-21 of US 10,052,288 (matured from copending Application No. 15/641,665) (at par. 33-35 of the 05/14/2020 Office action), is withdrawn in light of the electronic terminal disclaimer, which was filed and approved on November 11, 2020.

Maintained Claim Rejections – pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 23, 25-31, 33-34, 38-40 and 42 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over HUGUET (US 2008/0031867 A1, Publ. Feb. 7, 2008; on 11/14/2018 IDS; hereinafter, “Huguet”), in view of ISHIBASHI (WO 2008/084676 A1, Publ July 17, 2008; on 11/14/2018; as evidenced by US 2010/0036002 A1, Publ. Feb. 11, 2010; hereinafter, “Ishibashi”).
Paragraph numbers for Ishibashi refer to US 2010/0036002 A1 as the English language translation of WO 2008/084676 A1.
Huguet is directed to:
SITE-SPECIFIC INTESTINAL DELIVERY OF ADSORBENTS, ALONE OR IN COMBINATION WITH DEGRADING MOLECULES
ABSTRACT
Compositions which deliver adsorbents, alone or in combination with active drug “degrading molecules,” in a site-specific manner to the intestine, and which eliminate or at least lower the concentration of residual unwanted material within the intestine, are disclosed.  Methods of treatment using the compositions are also disclosed.  The material to be eliminated can include residual active antibiotics, metabolites, bacterial or other toxins, and drugs which cause side effects in the gastrointestinal tract.  The adsorbents can be formulated in capsules, tablets or any acceptable pharmaceutical composition, and are ideally designed to specifically release the adsorbents in a programmed manner at a specific site of the intestinal tract.  The programmed delivery prevents adsorbents from interfering with the normal absorption process of a given molecule after oral absorption, until it reaches the lower part of the small intestine.  The compositions can be used to adsorb, and therefore remove, any residual drug, metabolite thereof, or bacterial toxin 
Huguet, title & abstract.  In this regard, Huguet teaches an exemplary embodiment of a pharmaceutical formulation with coated granules of activated charcoal:
EXAMPLE 5
Pharmaceutical Formulation
[0091]	The feasibility of an oral dosage form for the programmed and the site specific delivery of activated charcoal was investigated by testing different pharmaceutical formulation processes.  The objective was to develop a galenic form appropriate for the controlled release of activated charcoal in the desired part of the gastrointestinal tract yet preserving as much as possible the adsorption characteristics of the charcoal.  Activated charcoal is a very challenging product to formulate because of its physicochemical properties such as low density, hydrophobicity, wetting properties, etc.  Attempting to formulate the charcoal for the intended use described in this invention at a therapeutic dose for human administration was not possible using conventional direct compression because of the very low cohesive properties of activated charcoal.  Even simple wet granulation and compression lead to tablets exhibiting poor adsorption properties.
[0093]	Table 3 shows one example of granules obtained by wet granulation using a Collette GRAL high shear mixer granulator (GRAL10, Collette, Belgium).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0094]	These granules can then be introduced into hard capsules, or compressed into tablets, and both forms will be coated with an entero-soluble polymer such as Eudragit® L30D-55 (Degussa, Darmstadt, Germany) for example.
[0095]	In order to optimize the release of the activated charcoal and to preserve its adsorption capacity, semi-solid formulations were tested by mixing activated charcoal with dispersants that solidify at ambient temperature such as polyethyleneglycol (PEG 300, 400, or 4000), glycerol, etc. ...  The most appropriate excipient to formulate charcoal in a semi-solid form was PEG 400 (Fagron, Belgium). Table 4 shows one example of semi-solid form prepared by mixing the activated charcoal with PEG 400 in a planetary mixer at 40° C.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[0096]	This semi-solid form can be introduced into soft or hard capsules that can be coated with specific entero-soluble polymers, such as Eudragit® L30D55 (Degussa, Darmstadt, Germany).
Huguet, par. [0091] & [0093]-[0096], Ex. 5.
Regarding independent claim 23 and the requirements for:
23. ([...]) A formulation comprising:
- a core containing a composition comprising activated charcoal mixed with carrageenan; and
- an external coating comprising an enterosoluble polymer formed around the core such that the activated charcoal is released from the formulation in a desired part of the intestine.
Huguet clearly teaches a pharmaceutical formulation with coated granules of activated charcoal (Huguet, par. [0091] & [0093]-[0096], Ex. 5), which features:
granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4), disclosed by Huguet as an adsorbent (Huguet, par. [0028]), which is “activated charcoal” of claims 23 and 26; and
coated with an entero-soluble polymer such as Eudragit® L30D55 (Huguet, par. [0094] & [0096]), which is noted as: 
“a pH-dependent enterosoluble polymer” of claims 27-28 (as well as par. [0077] of the instant published application, “the pH-dependent enterosoluble polymer can be selected among [...], methacrylic acid and ethyl acrylate copolymer such as Eudragit® L30D-55, [...]”),
a “methacrylic acid and ethyl acrylate copolymer” of claim 28,
an “enterosoluble polymer” for “an external coating comprising an enterosoluble polymer formed around the core” of claim 1, and
wherein the external coating is suitable for releasing the activated charcoal in the lower part of the intestine” of claim 26 (that is noted as a recitation of intended use, which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).
Although Huguet teaches formulating an adsorbent according to known techniques in known delivery forms that may be coated:
I.  Components of the Adsorbent-Containing Delivery System
[0026]	The adsorbent can be formulated from techniques known to those of skill in the art, and as described below in detail.  The delivery forms include, but are not limited to, tablets, capsules, granules, inert particles, semi-solid forms, and the like.  These delivery systems can be subsequently coated, using known techniques, to provide protection from gastric fluid and to provide release of the adsorbent at the desired site of interest within the intestine.
(Huguet, par. [0026]), and “formulated together with one or more pharmaceutically acceptable carriers (additives) and/or diluents” (Huguet, par. [0035]), however, Huguet DOES NOT TEACH: 
“carrageenan” in the core as required by claim 23, and
“wherein the carrageenan is a kappa-carrageenan” as required by claim 24,
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Ishibashi, for instance, is directed to:
PHARMACEUTICAL COMPOSITION COMPRISING POROUS DRY MATRIX
ABSTRACT
The invention provides a porous dry matrix preparation comprising at least a polymeric thickener and an excipient ingredient, wherein (1) the content of the polymeric thickener is down to 0.5 w/w % and up to 14 w/w %, (2) the content of the excipient ingredient is down to 30 w/w % and up to 80 w/w %, (3) the void ratio is not less than 20%, and (4) the water activity is not more than 0.55, or water content is not more than 10 w/w %.
(Ishibashi, title & abstract), which is a “jelly preparation” (Ishibashi, par. [0002] & [0011]) suitable for pharmaceutical formulations (Ishibashi, par. [0002], [0019], [0030] & [0032]) and granules (Ishibashi, par. [0002] & [0349], Ex. 17).  With regard to the “polymeric thickener” (Ishibashi, abstract), Ishibashi teaches:
[0130]	As mentioned herein, a “polymeric thickener” means a polymeric substance that is soluble or dispersible in water to increase viscosity, and that is pharmaceutically orally ingestible. As examples of the polymeric thickener, a substance having the above-described properties, and having a viscosity of 50 mPa ·s in 2% aqueous solution to a viscosity of 10000 mPa·s in 0.1 % aqueous solution, as determined using a type B viscometer, can be mentioned.  Polymeric thickeners can also be classified as natural polymeric thickeners, semi-synthetic polymeric thickeners, and synthetic polymeric thickeners.
(Ishibashi, par. [0130]), and in this regard, discloses suitable “polymeric thickener[s]” (Ishibashi, par. [0131]-[0138]), inter alia, “natural polymeric thickener[s]” such as “marine alga-derived polymeric polysaccharides, for example, such as carrageenan” (Ishibashi, par. [0132]).  It is noted that carrageenan, which is disclosed by Ishibashi as a “polymeric thickener” (Ishibashi, par. [0132]) is “carrageenan” of claim 23.  With regard to the “excipient ingredient” (Ishibashi, abstract), Ishibashi teaches: 
[0139]	As mentioned herein, "excipient ingredient" is not particularly limited, as long as it is a substance that functions to support the pores formed at spaces left after evaporation of water, and that is pharmaceutically orally ingestible.  As a preferable one, a powder that is almost insoluble in water can be mentioned.
(Ishibashi, par. [0139]), and in this regard, discloses suitable “excipient ingredient[s]” (Ishibashi, par. [0140]-[0142]), inter alia, “powder that is almost insoluble in water,” such as “activated charcoal” (Ishibashi, par. [0141]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to take Huguet’s granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) and to have incorporated carrageenan per Ishibashi (Ishibashi, par. [0132]).  One would have been motivated to do so with a reasonable expectation of success since both Huguet and Ishjibashi are concerned with similar problems in the art, namely formulations suitable for pharmaceuticals (Huguet, par. [0091] & [0093]-[0096], Ex. 5; Ishibashi, par. [0002], [0019], [0030] & [0032]) in the form of granules (Huguet, par. [0091] & [0093]-[0096], Ex. 5; Ishibashi, par. [0002] & [0349], Ex. 17).  Further, it is well within the skill of the ordinary artisan to select suitable adsorbent formulations known in the art (Huguet, par. [0026]), as well as suitable additives (Huguet, par. [0035]).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, the formulation of a granule containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) with carrageenan (Ishibashi, par. [0132]) in order to obtain the advantage of a “polymeric thickener” that “is soluble or dispersible in water to increase viscosity, and that is pharmaceutically orally ingestible” (Ishibashi, par. [0130]), as well as a “polymeric thickener” that is suitable for formulations containing activated charcoal (Ishibashi, par. [0141]).  Further, it is noted that the requirement of claim 23, wherein “the activated charcoal is released from the formulation in a desired part of the intestine” is a functional requirement.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 23, which achieves the resulting release effect.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended release effect of a composition that meets the structural requirements of claim 1 for “a core containing a composition comprising activated charcoal mixed with carrageenan” and “an external coating comprising an enterosoluble polymer formed around the core.”  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the noted structural requirements of claim 23 will achieve the intended result of the functional limitation and fall within the boundaries of the claim.  Further, Huguet teaches:
[0063]	Preferably, the attapulgite, kaolin, activated charcoal, or one of their combinations is delivered between the part of the intestine where the antibiotics are absorbed (duodenum and jejunum) and that where their deleterious effect on the commensal bacteria occur (the colon).
(Huguet, par. [0063]), and therefore, Huguet appears to teach a coated activated charcoal composition (Huguet, par. [0026], [0091] & [0093]-[0096], Ex. 5) with a similar function as recited in claim 1, wherein “the activated charcoal is released from the formulation in a desired part of the intestine.”
Thus, the prior art renders claims 23 and 26-28 obvious.
Regarding claims 25 and 38 and the requirements:
25.  ([...])  The composition according to claim 23, wherein the amount of carrageenan is comprised between 5% and 25%, by weight of the composition.
[...]
38.  ([...])  The formulation according to claim 23, wherein the amount of the carrageenan is between 5% and 25% by weight of the mixture of the activated charcoal with the carrageenan and wherein the amount of activated charcoal is between 75%-95% by weight of the mixture of the activated charcoal with the carrageenan.
it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Therefore, to the extent that Huguet DOES NOT TEACH carrageenan or amounts thereof relative to activated charcoal, it would be obvious to take Huguet’s granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4), and to have incorporated carrageenan per Ishibashi (Ishibashi, par. [0132]), whereby one would have been further motivated to: 
incorporate carrageenan as a “polymeric thickener” (Ishibashi, par. [0132]), “wherein (1) the content of the polymeric thickener is down to 0.5 w/w % and up to 14 w/w %” (Ishibashi, abstract); and
incorporate “activated charcoal” (Ishibashi, par. [0141]) as an “excipient ingredient” (Ishibashi, par. [0139]), wherein “the content of the excipient ingredient is down to 30 w/w % and up to 80 w/w %” (Ishibashi, abstract).
thereby meeting the range requirements of claims 25 and 38. 
Thus, the prior art renders claims 25 and 38 obvious.
Regarding claims 28-29 and the requirements:
28.  ([...])  The formulation according to claim 27, wherein the pH-dependent enterosoluble polymer is selected in the group consisting of:
[...];
anionic copolymers based on methylacrylate, methylmethacrylate and methacrylic acid;
[...].
29.  ([...])  The formulation according to claim 28, wherein the pH-dependent enterosoluble polymer dissolves at a pH equal to 6.0 and above.
it is noted that Huguet teaches:
[0049]	Suitable coating materials for effecting delayed release include, but are not limited to, [...]; acrylic acid polymers and copolymers, preferably formed from acrylic acid, methacrylic acid, methyl acrylate, ethyl acrylate, methyl methacrylate and/or ethyl methacrylate, and other methacrylic resins that are commercially available under the tradename Eudragit®.  (Degussa AG, Dusseldorf, Germany), including Eudragit® L30D-55 and L100-55 (soluble at pH 5.5 and above), Eudragit® L-100 (soluble at pH 6.0 and above), Eudragit® (soluble at pH 7.0 and above, as a result of a higher degree of esterification), Eudragits® NE, RL and RS (water-insoluble polymers having different degrees of permeability and expandability) and Eudragit FS30D a tercopolymer of methacrylic acid, methyl acrylate and methylmethacrylate; [...].  Combinations of different coating materials can also be used.  [...]. It is the combination of materials, method and form of application that produce the desired release characteristics, which can be determined by those of skill in the art, considering the nature of the compound to be adsorbed, as well as other relevant factorssui.
Huguet, par. [0049].  It is noted that “Eudragit FS30D a tercopolymer of methacrylic acid, methyl acrylate and methylmethacrylate,” which is taught by Huguet as among “[s]uitable coating materials” (Huguet, par. [0049]) is:
the elected species of “a pH-dependent enterosoluble polymer” of claims 27-28 (as well as par. [0077] of the instant published application, “the pH-dependent enterosoluble polymer can be selected among [...], anionic copolymers based on methylacrylate, methylmethacrylate and methacrylic acid such as Eudragit® FS30D, [...]”), and
encompassed by “anionic copolymers based on methylacrylate, methylmethacrylate and methacrylic acid” of claim 28.
Thus, the prior art renders claims 27-28 obvious.
Regarding claims 30-31 and 33-34 and the requirements:
30.  ([...])  The formulation according to claim 23, wherein a further coating is provided between the core and the external coating.
31.  ([...])  The formulation according to claim 30, wherein said further coating is selected in the group consisting of:
pH-dependent polymers;
pH-independent water soluble polymers;
pH-independent water insoluble polymers; and
mixtures of a pH-dependent polymer and a water insoluble, pH-independent polymer.
33.  ([...])  The formulation according to claim 31, wherein the further coating is a pH-independent water soluble polymer selected from the group consisting of:
polyvinyl pyrrolidone (PVP); and
cellulose polymers.
34.  ([...])  The formulation according to claim 33, wherein the cellulose polymers are selected from the group consisting of:
hydroxypropylmethylcellulose (HPMC); and
hydroxypropylcellulose (HPC).
it is noted that Huguet teaches:
[0049]	Suitable coating materials for effecting delayed release include, but are not limited to, cellulosic polymers such as hydroxypropyl cellulose, [...], hydroxypropyl methyl cellulose, [...], and other methacrylic resins that are commercially available under the tradename Eudragit®.  (Degussa AG, Dusseldorf, Germany), including Eudragit® L30D-55 and L100-55 (soluble at pH 5.5 and above), Eudragit® L-100 (soluble at pH 6.0 and above), Eudragit® (soluble at pH 7.0 and above, as a result of a higher degree of esterification), Eudragits® NE, RL and RS (water-insoluble polymers having different degrees of permeability and expandability) and Eudragit FS30D a tercopolymer of methacrylic acid, methyl acrylate and methylmethacrylate; [...].  Combinations of different coating materials can also be used.  Multi-layer coatings using different polymers can also be applied.  The preferred coating weights for particular coating materials can be readily determined by those skilled in the art by evaluating individual release profiles for tablets, beads and granules prepared with different quantities of various coating materials.  It is the combination of materials, method and form of application that produce the desired release characteristics, which can be determined by those of skill in the art, considering the nature of the compound to be adsorbed, as well as other relevant factorssui.
Huguet, par. [0049].  It is noted that “hydroxypropyl methyl cellulose,” which is taught by Huguet among “[s]uitable coating materials” (Huguet, par. [0049]) is:
“hydroxypropylmethylcellulose (HPMC)” of claim 34,
encompassed” “cellulose polymers” of claim 33, 
“a pH-independent water soluble polymer” of claims 31 and 33, and
the elected species of “further coating” material of claims 30-31 and 33-34.
It would be obvious to take: 
Huguet’s granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) with carrageenan per Ishibashi (Ishibashi, par. [0132]), and coated with an entero-soluble polymer such as Eudragit® L30D55 (Huguet, par. [0094] & [0096]), and
rearranged per Huguet’s broader disclosure with “[m]ulti-layer coatings using different polymers can also be applied,” e.g., “hydroxypropyl methyl cellulose” (Huguet, par. [0049]) which encompasses “a further coating is provided between the core and the external coating” of claim 30. 
One would have been motivated to do so with a reasonably expectation of success since Huguet teaches “the combination of materials, method and form of application that produce the desired release characteristics, which can be determined by those of skill in the art, considering the nature of the compound to be adsorbed.”  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.
Thus, the prior art renders claims 30-31 and 33-34 obvious.
Regarding claim 39 and the requirements:
39.  ([...])  A formulation comprising:
a core comprising a mixture of activated charcoal and carrageenan; and
an external coating which is formed around the core, said external coating being selected from the group consisting of anionic copolymers based on methylacrylate, methylmethacrylate and methacrylic acid.
Huguet clearly teaches a pharmaceutical formulation with coated granules of activated charcoal (Huguet, par. [0091] & [0093]-[0096], Ex. 5), which features:
granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4), which is “activated charcoal” of claim 39;
wherein to the extent that Huguet DOES NOT TEACH “carrageenan” in the core as required by claim 39, it would be obvious to take Huguet’s granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) and to have incorporated carrageenan per Ishibashi (Ishibashi, par. [0132]) in order to obtain the advantage of a “polymeric thickener” that “is soluble or dispersible in water to increase viscosity, and that is pharmaceutically orally ingestible” (Ishibashi, par. [0130]), as well as a “polymeric thickener” that is suitable for formulations containing activated charcoal (Ishibashi, par. [0141]), thereby meeting the requirement of claim 39 for “a core comprising a mixture of activated charcoal and carrageenan”; and
an entero-soluble polymer coating of Eudragit® L30D55 (Huguet, par. [0094] & [0096]), wherein to the extent that Huguet DOES NOT EXPRESSLY TEACH a specific exemplary embodiment with a Eudragit FS30D coating (i.e., “a tercopolymer of methacrylic acid, methyl acrylate and methylmethacrylate,” which is taught by Huguet as among “[s]uitable coating materials,” Huguet, par. [0049]), it would be obvious for one of ordinary skill to substitute for “Eudragit FS30D” (Huguet, par. [0049]) for  Eudragit® L30D55 (Huguet, par. [0094] & [0096]) since Huguet teaches both as equivalent coating material components (Huguet, par. [0049]) (regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”).
Thus, the prior art renders claim 39 obvious.
Regarding claim 40 and the requirements:
40.  ([...])  The formulation according to claim 39, wherein the amount of the carrageenan is between 5% and 25% by weight of the mixture of the activated charcoal with the carrageenan and wherein the amount of activated charcoal is between 75%-95% by weight of the mixture of the activated charcoal with the carrageenan.
it is noted that to the extent that Huguet DOES NOT TEACH carrageenan or amounts thereof relative to activated charcoal, it would be obvious to take Huguet’s granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) and to have incorporated carrageenan per Ishibashi (Ishibashi, par. [0132]), whereby one would have been motivated to: 
incorporate carrageenan as a “polymeric thickener” (Ishibashi, par. [0132]), “wherein (1) the content of the polymeric thickener is down to 0.5 w/w % and up to 14 w/w %” (Ishibashi, abstract); and
incorporate “activated charcoal” (Ishibashi, par. [0141]) as an “excipient ingredient” (Ishibashi, par. [0139]), wherein “the content of the excipient ingredient is down to 30 w/w % and up to 80 w/w %” (Ishibashi, abstract).
thereby meeting the range requirements of claim 40.  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed ranges.
Thus, the prior art renders claim 40 obvious.
Regarding claim 42 and the requirements:
42.  ([...])  The formulation according to claim 40, wherein the amount of the external coating is from 10% to 40% by weight of the total formulation.
it is further noted, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and also MPEP § 2144.05(II)(A).  In the instant case, the amount of enteric coating material is clearly a result-effective variable, because Huguet teaches that “[t]he preferred coating weights for particular coating materials can be readily determined by those skilled in the art by evaluating individual release profiles for tablets, beads and granules prepared with different quantities of various coating materials,” for which “the combination of materials, method and form of application that produce the desired release characteristics, which can be determined by those of skill in the art, considering the nature of the compound to be adsorbed.”  Huguet, par. [0049].  Therefore, it would have been customary for an artisan of ordinary skill to select a suitable amount of enteric coating in optimizing “preferred coating weights for particular coating materials” for “desired release characteristics” (Huguet, par. [0049]) in order to meet the requirements of claim 42 for “wherein the amount of the external coating is from 10% to 40% by weight of the total formulation.”
Thus, the prior art renders claim 42 obvious.
Response to Arguments
Applicants’ arguments, filed on November 10, 2020 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.
Applicant notes the obviousness rejection of record (Remarks, p. 2, par. 4), and discusses the claimed invention in terms of release of activated charcoal in a “desired” part of the intestine to adsorb unwanted substances in the gastrointestinal tract, which could not have been predicted from the cited references (Remarks, p. 2, par. 5 to p. 3, par. 1).  In this regard, applicant argues:
The Examiner cites the title, abstract and example 5 of Huguet. The Examiner concedes that Huguet does not teach formulations with” “‘carrageenan’ in the core”.  (Office Action at 5.)  However, the Examiner contends that Ishibashi would cure this deficiency.[Remarks, p. 3, par. 2, cont. on p. 4]
Ishibashi does not cure this deficiency-Ishibashi does not teach carrageenan in the core.  Rather, the carrageenan in Ishibashi is used prepare a porous dry matrix preparation that is orally ingestible and has good eating quality.  Ishibashi at ¶[0032].  Thus, lshibashi’s formulations are intended to be edible, rather than being in the form of the claimed formulation comprising a core and an external coating comprising an enterosoluble polymer formed around the core for delivery to the intestine.  This is clear from the very first paragraph in the Background section, paragraph [0002]: 
When a pharmaceutical product is administered orally, solid preparations such as tablet, granule, powder and the like are generally used. Recently, the development of new drug delivery systems (DDSs) is ongoing, and investigation on jelly preparations, among others, has been undertaken.  That is, jelly preparation has been widely studied as a method of developing a new dosage form, since it has high water content and is superior in the impression on ingestion, it can easily avoid the risk of accidental ingestion in aged patients, and the like.[Remarks, p. 4, par. 1]
Similarly, in paragraph [0032] Ishibashi explains:
These porous dry matrix preparations have well masked discomfort derived mainly from pharmacologically effective ingredient and excipient ingredient, and can be taken as cookie-like or biscuit-like preparations while in a dry state.[Remarks, p. 4, par. 2]
Thus Ishibashi formulation is a porous dry matrix which can be eaten.  It has a “cookie-like impression” and “quickly absorbs water and becomes a jelly-like composition that can be eaten as such.”  Ishibashi at ¶[0018].  The purported benefits of lshibashi’s porous dry matrix are that is unlikely to collapse, and offers a good impression on ingestion when impregnated in water.  Id.  The jelly preparation can easily avoid the risk of accidental ingestion in aged patients, and the like. Ishibashi at ¶[0002]. These properties are directly opposed to the aim of the present inventors, namely, to formulate activated charcoal in such a way that it bypass the mouth and stomach and can be released with a desired fast kinetics, suitable to accomplish the desired goal of inactivating unwanted substances in the gastrointestinal tract.[Remarks, p. 4, par. 3, cont. on p. 5]
Remarks, p. 3, par. 2, cont. on p. 4, to p. 4, par. 3, cont. on p. 5.
In response to applicant’s arguments against the references individually (namely Ishibashi), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Huguet teaches formulating an adsorbent according to known techniques in known delivery forms that may be coated:
I.  Components of the Adsorbent-Containing Delivery System
[0026]	The adsorbent can be formulated from techniques known to those of skill in the art, and as described below in detail.  The delivery forms include, but are not limited to, tablets, capsules, granules, inert particles, semi-solid forms, and the like.  These delivery systems can be subsequently coated, using known techniques, to provide protection from gastric fluid and to provide release of the adsorbent at the desired site of interest within the intestine.
(Huguet, par. [0026]), and “formulated together with one or more pharmaceutically acceptable carriers (additives) and/or diluents” (Huguet, par. [0035]).  However, to the that Huguet DOES NOT TEACH “carrageenan” in the core as required by claim 23, it would be obvious to take Huguet’s granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) and to have incorporated carrageenan per Ishibashi (Ishibashi, par. [0132]).  One would have been motivated to do so with a reasonable expectation of success since both Huguet and Ishjibashi are concerned with similar problems in the art, namely formulations suitable for pharmaceuticals (Huguet, par. [0091] & [0093]-[0096], Ex. 5; Ishibashi, par. [0002], [0019], [0030] & [0032]) in the form of granules (Huguet, par. [0091] & [0093]-[0096], Ex. 5; Ishibashi, par. [0002] & [0349], Ex. 17).  Further, it is well within the skill of the ordinary artisan to select suitable adsorbent formulations known in the art (Huguet, par. [0026]), as well as suitable additives (Huguet, par. [0035]).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, the formulation of a granule containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) with carrageenan (Ishibashi, par. [0132]) in order to obtain the advantage of a “polymeric thickener” that “is soluble or dispersible in water to increase viscosity, and that is pharmaceutically orally ingestible” (Ishibashi, par. [0130]), as well as a “polymeric thickener” that is suitable for formulations containing activated charcoal (Ishibashi, par. [0141]).  Further, Huguet teaches:
[0063]	Preferably, the attapulgite, kaolin, activated charcoal, or one of their combinations is delivered between the part of the intestine where the antibiotics are absorbed (duodenum and jejunum) and that where their deleterious effect on the commensal bacteria occur (the colon).
(Huguet, par. [0063]), and therefore, Huguet appears to teach a coated activated charcoal composition (Huguet, par. [0026], [0091] & [0093]-[0096], Ex. 5) with a similar function as recited in claim 1, wherein “the activated charcoal is released from the formulation in a desired part of the intestine.”
Applicant also argues:
Unquestionably, the formulation of Ishibashi lacks a core.  In fact, the only mentions of a “core” in Ishibashi relate to trying to achieve the absence of a “core,” for example, in ¶[0186].
Specifically, starting at the time when a intended porous dry matrix preparation is immersed in the water, time taken for the touch of the impregnated sample being pinched with fingers to become a state wherein no core is observed in the sample is measured; if the water absorption time thus determined is within 30 minutes, the sample is judged to have passed the test.[Remarks, p. 5, par. 1]
In other word, Ishibashi teaches that a suitable formulation has no core.  In this way, Ishibashi “teaches away” from a core.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. WL. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).[Remarks, p. 5, par. 2]
When Ishibashi is considered “as a whole,” it is clear that Ishibashi formulation was a porous matrix that could be easily reconstituted for ingestion as a jelly, so as to deliver a pharmaceutical active agent.  As a result, Ishibashi did not disclose creating a core with a pH dependent enterosoluble coating, and provides absolutely no motivation to do so. In fact, coating lshibashi's formulation would defeat the purpose of lshibashi's formulations to be a porous matrix that could be easily reconstituted for ingestion as a jelly.[Remarks, p. 5, par. 3]
Accordingly, Ishibashi is not analogous art.  It is in no way related to the delivery of activated charcoal to the intestine.  As clearly stated in MPEP 2141.01 (a):
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  The examiner must determine what is “analogous prior art” for the purpose of analyzing the obviousness of the subject matter at issue.  “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.[Remarks, p. 5, par. 4, cont. on p. 6]
The Examiner does not provide such a reason, noting only that both references, “are concerned with similar problems in the art, namely formulations suitable for pharmaceuticals.”  (Office Action at 8.) As discussed above, the problems to which the references are directly opposed.  One reference concerns oral delivery and the other concerns the opposite - bypassing oral delivery so as to deliver to the intestine. Thus, these references cannot be combined. See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.[Remarks, p. 6, par. 1]
As the Examiner concedes, Huguet does not teach formulations with “‘carrageen an’ in the core.”  Since Ishibashi does not remedy this deficiency, the combination of the cited reference does not make claims 23, 25-31, 33-34, 38-40 and 42 obvious.  Accordingly, Applicant respectfully requests withdrawal of the rejection.[Remarks, p. 6, par. 2]
Remarks, p. 5, par. 1 to p. 6, par. 2.
In response to applicant’s argument that “, Ishibashi teaches that a suitable formulation has no core” (Remarks, p. 5, par. 2), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this regard, Huguet teaches a coated activated charcoal composition (Huguet, par. [0026], [0091] & [0093]-[0096], Ex. 5), whereby the incorporation of carrageenan in the core per Ishibashi would be obvious as discussed above.  In response to applicant’s argument that Ishibashi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  See MPEP § 2141.01(a)(I) & (III).  In this case, the claimed invention as well as Huguet and Ishibashi are drawn to oral formulations (Huguet, abstract; Ishibashi, par. [0001]) containing activated-charcoal (Huguet, par. [0093]; Ishibashi, par. [0141]).  Therefore, Huguet and Ishibashi are reasonably pertinent to the particular problem with which the applicant was concerned since the instant application is titled, “FORMULATIONS FOR ORAL DELIVERY OF ADSORBENTS IN THE GUT.”
Claims 24 and 41 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over HUGUET (US 2008/0031867 A1, Publ. Feb. 7, 2008; on 11/14/2018 IDS; hereinafter, “Huguet”), in view of ISHIBASHI (WO 2008/084676 A1, Publ July 17, 2008; on 11/14/2018; as evidenced by US 2010/0036002 A1, Publ. Feb. 11, 2010; hereinafter, “Ishibashi”), as applied to claims 23, 25-31, 33-34, 38-40 and 42 above, and further in view of BOST (US 2002/0098553 A1, Publ. Jul. 25, 2002; hereinafter, “Bost”).
The teachings of Huguet and Ishibashi, as set forth above, are hereby incorporated.  Although Ishibashi teaches carrageenan as a “polymeric thickener” (Ishibashi, par. [0132]), the references DO NOT EXPRESSLY TEACH “kappa-carrageenan” as required by claims 24 and 41, since the incorporation thereof is well within the purview of the ordinarily skilled artisan. 
Bost, for instance, is directed to:
PROCESS FOR PRODUCING CARRAGEENAN WITH REDUCED AMOUNT OF INSOLUBLE MATERIAL
ABSTRACT
The invention relates to a process for producing carrageenans, more particularly kappa and iota carrageenans, containing less than 2% by weight of insoluble material, comprising the steps of preparing an aqueous suspension of a seaweed which contain carrageenans and treating the resultant suspension with one or a mixture of enzyme(s).
Bost, title & abstract.  In this regard, Bost discloses:
[0014]	Purified carrageenan is typically colorless, tasteless, odourless, and will create a non-opaque gel in water.  Such carrageenans are generally of a quality suitable for pharmaceutical applications, and any other application where product clarity and lack of odor and taste are primary considerations.
[...]
[0080]	These carrageenans, more particularly kappa and iota carrageenans, are fully suitable, without further purification, for use in pharmaceutical, food and industrial products.  However, if desired, it may also readily be subjected to further purification to produce a further purified carrageenan.  Further purification may be performed by any known process suitable for this kind of product.
Bost, par. [0014] & [0080].  It is noted that Kappa carrageenans, which are disclosed by Bost as suitable for pharmaceutical applications (Bost, par. [0014] & [0080]) are kappa-carrageenan of claims 24 and 41.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to take Huguet’s granules containing activated charcoal (Huguet, par. [0093], Table 3 & par. [0095], Table 4) with carrageenan per Ishibashi (Ishibashi, par. [0132]), and to have incorporated kappa-carrageenan per Bost (Bost, par. [0014] & [0080]).  One would have been motivated to do so with a reasonable expectation of success since it is well within the purview of the ordinarily skilled artisan to select kappa carrageenan as a suitable carrageenan for 
“pharmaceutical applications, and any other application where product clarity and lack of odor and taste are primary considerations.”  Bost, par. [0014].
Thus, the prior art renders claims 24 and 41 obvious.
Response to Arguments
Applicant argues:
Claims 24 and 41 were rejected under 35 U.S.C. § 103 as being obvious over Huguet in view of Ishibashi as applied above, and further in view of Bost (US20020098553).  As discussed above, neither of the cited references teach “‘carrageenan’ in the core.”  The Examiner does not allege that Bost teaches or suggests “‘carrageenan' in the core.”  Accordingly, Bost does not cure this deficiency, and Applicant respectfully requests withdrawal of the rejection.
Remarks, p. 6, par. 3.
In response: since the obviousness rejection over Huguet per Ishibashi are not deficient, as discussed above, the obviousness rejection, further in view of Bost, is maintained.

Summary/Conclusion
Claims 23-31, 33-34 and 38-42 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611